DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller circuit in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Since the specification does not provide structure for the controller circuit it becomes unclear, how if functions are performed by the controller circuit are automatically executed or if the functions are a result of the user input. Since it is unclear how the functions are executed by the control circuit, then reasonable interpretations are the shuttle wheel could be the control circuit If the functions are result of the user input but if not the a reasonable interpretations are the control circuit could be a processor (either remote or local).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2009/0033809) in view Furue (US 2014/03080243).
 Regarding claims 1 and 8, Tsai  A projector, comprising a controller circuit (CPU 220) and a shuttle wheel (Wheel 242/252), wherein the controller circuit is configured to control an operation of the projector; and the shuttle wheel is disposed on an upper cover of the projector and is coupled to the  controller circuit ([0026-0027] teach how the cpu control the functions of the projector  and Figs. 3A and 6 show wheels 242/252 disposed on upper cover of projector, wherein the controller circuit controls whether the projector enters an on screen display mode according to an operation method of the shuttle wheel ([0026-0027] teaches the CPU is capable of projecting the OSD menu of 4A-4C on the screen), the controller circuit controls the projector to project a first menu on a screen when the projector enters the on screen display mode ([0029] the OSD menu is presented after the wheel is rotated for the first time), and the controller circuit sets an adjustment item of the projector on the first menu according to the operation method of the shuttle wheel(Fig. 4A-4C show menu adjustment options presented in the OSD menu). Although Tsai teaches the limitations as discussed above, he does not explicitly teach the controller circuit controls the projector to display a second menu on the screen when the projector does not enter the on screen display mode, and the controller circuit sets an adjustment value of the adjustment item of the projector on the second menu according to the operation method of the shuttle wheel.
However in the same field of providing user input for a user interface, Furue teaches a method where a menu is presented on the screen in a first display mode (when default menu screen  is shown, see Fig. 5, with central icon is indicated as selected and can be selected based on dial switch 10 being pushed Fig. 8) and to present a second menu on the screen when the projector does not enter the on screen display mode, and the controller circuit sets an adjustment value of the adjustment item of the projector on the second menu according to the operation method of the shuttle wheel (Figs. 9-12 show how the dial switch 10 can be pushed and rotated to select a different icon and subsequently launch a different menu with adjustment values of the system. It is therefore obvious that the menu of the first mode “central icon” is not selected and the launches a second menu based on user selection).
Therefore it would have been obvious to one of ordinary skill in the art to combine the device as taught by Tsai with the method as taught by Furue. This combination would provide an improved user experience by provide better user interface functionality.
Regarding claims 2 and 9, Furue teaches wherein the operation method of the shuttle wheel comprises pressing the shuttle wheel and turning the shuttle wheel, the controller circuit controls the projector to enter the on screen display mode when the shuttle wheel is pressed, and the controller circuit controls the projector not to enter the on screen display mode when the shuttle wheel is turned(Figs. 9-12 show how the dial switch 10 can be pushed and rotated to select a different icon and subsequently launch a different menu with adjustment values of the system. It is therefore obvious that the menu of the first mode “central icon” is not selected and the launches a second menu based on user selection).
Regarding claims 3 and 10, Furue teaches wherein the first menu and the second menu comprise the adjustment item of the projector, and the adjustment item of the projector on the second menu is set in advance in the on screen display mode( Figs. 8-12 show how parameters are accessed and set in the menus.3).
Regarding claims 4 and 11, Furue teaches wherein the controller circuit controls the projector to enter an image display mode to project an image on the screen when the projector does not enter the on screen display mode, and the second menu overlaps with the image (Fig. 5 shows the default image that is displayed when the system does not enter an menu mode. Figs. 8-12 show how the menu replaces/overlaps the default image)..
Regarding claims 5 and 12, Tsai teaches wherein a size of the first menu displayed on the screen is larger than a size of the second menu displayed on the screen (Fig. 4A-4B show menus of different sizes and Although Tsai does not explicitly teach that a first menu is larger than a second menu, it would have been obvious design choice to have either menu be displayed as larger than the other).
Regarding claims 6 and 13, Furue teaches wherein the shuttle wheel comprises an indicator light bar configured to show a setting of the adjustment item of the projector (Figs. 5-12 show indicator lights around the selected icon/adjustment item to notify the user that an item is selected).
Regarding claims 7 and 14, Tsai teaches wherein the adjustment item of the projector is 5 one of a picture mode selection adjustment item, a gamma selection adjustment item, a volume adjustment item, a brightness adjustment item, and an input source selection adjustment item (Fig. 4A-4C show parameters for users to adjust).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621